NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMY AK.AO
Petitioner,
V.
DEPARTMENT OF THE TREASURY
Respon,dent.
2012-3001
Petition for review of the Merit Systen1s Pr0tecti0n
Board in case no. SF1221100963-W-1.
0N MoT_1oN
Before NEWMAN, L1NN, and REYNA, Cir¢:-air Judges.
PER CURLAM.
0 R D E R
Amy Akao moves for reconsideration of the c0urt’s
previous rejection of her petition for review
The Merit Systems Protection Board issued its final
order on July 13, 2011. Ms. Akao received the order via
electronic mail on July 13, 2011. Ms. Akao’s petition was

AKAO V. TREASURY 2
received by this court on September 13, 2011, sixty-two
days after she received the Board’s final order
Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides that
"[n]otwithstanding any other provision of law, any peti-
tion for review must be filed within 60 days after the date
the petitioner received notice of the Hnal order or decision
of the board." This filing period is "statutory, mandatory,
[and] jurisdictional." M0nzo v. Dep't of Transportotion,,
735 F.2d 1335, 1336 (Fed.Cir.1984); see also Bowles v.
Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96
(2007) (the timely filing of a notice of appeal in a civil case
is a jurisdictional requirement that cannot be waived).
Because Ms. Akao's petition was not received within
60 days of the date she received the Board's decision, we
must dismiss her petition as untimely c
Accordingly, .
IT ls 0RDERED THA'r:
1) Ms. Aka0's motion for reconsideration is denied,
and her petition is dismissed. Any other pending motions
are denied as moot
(2) All sides shall bear their own costs.
FoR THE COURT
JAN 12 2012 /5/Jan H0rba1y
Date J an H0rbaly
' Clerk
cc: Amy Aka0
Cameron Cohick, Esq. FlLED
Jam@S M- EiS@11ma1m» ES€1- u.s.c0unToFAPPEALs\=0n
325 rHEFsnEnALcln::un
JAN 1 2 2012
JAN HDHBAl.Y
Cl.ERK